This case is before us on writ of error to a judgment of conviction of manslaughter under an indictment charging murder in the second degree.
The evidence as disclosed by the record is ample to sustain the verdict and judgment. No reversible error is found in connection with the charges given by the trial court. The *Page 95 
allegations of the indictment as to the means by which the homicide was committed were sufficiently supported by the evidence.
The judgment should be affirmed, and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD and BUFORD, J. J., concur.